DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Schmidt et al. (PG Pub 2004/0187920) or, in the alternative, under 35 U.S.C. 103 as obvious over Schmidt et al. (PG Pub 2004/0187920) in view of Shimada (PG Pub 2004/0040538).

Regarding claim 1, Schmidt teaches an intake device (figure 7) comprising:
a throttle body (figure 1 and 7, element 26; paragraph 32) comprising a throttle valve (figure 3 and 7, element 14; paragraphs 32-33);
an intake duct (figure 7, element 42; paragraph 38) disposed on one side of the throttle body (figure 7, see location of element 42 with respect to the top 48 of element 26; paragraphs 38 and 68); and
an intake manifold (figure 7, element 45; paragraphs 38 and 68) disposed on the other side of the throttle body (figure 7, see location of element 45 with respect to the bottom 49 of element 26; paragraphs 38 and 68), 
wherein 
the intake duct comprises a first flange (paragraph 38 states that the intake duct has an associated flange with holes that hold fasteners 32) projecting outward from an edge of the intake duct on the throttle body side (figure 7, the holes that hold fasteners 32 are projected outward from the duct of element 42; paragraphs 38 and 68), 
the intake manifold comprises a second flange (figure 7, holes 3 in element 45 are formed in a flange that is connected to the intake manifold per paragraph 38) projecting outward from an edge of the intake manifold on the throttle body side (figure 7, the holes 3 that are designed to hold fasteners 32 are projected outward from the central bore in element 45; paragraphs 38 and 68), 
a plurality of spacers (figures 1 and 6 (among others), elements 3 attached to element 26; paragraphs 38 and 68) is provided between the first flange and the second flange around the throttle body (figure 7 shows element 3 being between the first and second flanges; figure 6 shows element 3 being spaced around the throttle body), and
the first flange and the second flange are fastened via the plurality of spacers in a state where the throttle body is held between the intake duct and the intake manifold (Paragraph 38 states “the intake duct 42… may be directly mounted onto the housing 26, via fasteners 32, which pass through mounting holes 3 in the housing 26, directly onto an intake manifold through to the engine 45, so as to sandwich the extruded profile 1 therebetween.”).

As discussed in detail above, Schmidt is understood to teach each and every limitation of the invention of claim 1 so as to anticipate the claim under a broadest reasonable interpretation.  However, in such a case where Applicant is able to sufficiently show that Schmidt does not fully teach a plurality of spacers provided between the intake duct and the intake manifold around the throttle body and/or in such a case where Schmidt is not interpreted or relied upon to teach a plurality of spacers provided between the intake duct and the intake manifold around the throttle body, it is also noted that Shimada teaches a plurality of spacers provided between the intake duct and the intake manifold around the throttle body (figures 1a and 2, elements 7 are the spacers, element 10 is the intake manifold, element 30 is part of the intake duct; element 5 is the throttle body; paragraphs 39 and 24.  Note that the intake duct would be connected to the top of element 5 on figure 2, allowing for elements 7 to be between the intake duct and the intake manifold.).

Therefore, even if Schmidt is not interpreted or relied upon to teach the plurality of spacers, it nevertheless would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the intake device of Schmidt with the teachings of Shimada to include the spacers because it would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the spacers of Shimada double as vibration insulators that allow engine vibrations to be absorbed.  Using this technique on the intake device of Schmidt would allow for the same improvements as are provided by the spacers of Shimada.

Regarding claim 2, Schmidt teaches the intake device according to claim 1, further comprising: a gasket disposed between the intake duct and the throttle body (Paragraph 38 states “The intake duct 42 will, of course, be provided with a necessary geometry 46 to seal and cover bypass channels 45.1 as can be derived from FIG. 7”.  Therefore, even though seal 46 is only shown in figure 7 between elements 45 and 26, the same seal 46 is provided between intake duct 42 and throttle body 26.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (PG Pub 2004/0187920) in view of Shimada (PG Pub 2004/0040538).

Regarding claim 3, Schmidt teaches the intake device according to claim 1.  

Schmidt is silent as to wherein the throttle body is constituted of resin.

Shimada teaches wherein the throttle body is constituted of resin (abstract; paragraph 30).

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to use a resin, as taught by Shimada to form the throttle body on the intake device of Schmidt because it would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using a molding process to mold a heatproof resin into the throttle body would be obvious since these are all known materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Shimada teaches using the heatproof resin for a variety of parts of the throttle since they can be used with vibration insulators to absorb vibrations from the engine intake manifold, which would also provide the same improvement if a resin was used in the intake device of Schmidt.  

Regarding claim 4, Schmidt teaches the intake device according to claim 1.  

Schmidt is silent as to wherein a hollow portion is provided in the throttle body, and 
at least one of the plurality of spacers is located in the hollow portion.

Shimada teaches wherein a hollow portion is provided in the throttle body (figure 1a, see area of  throttle body 5 between motor 1, gearbox 6 and throttle valve 2), and 
at least one of the plurality of spacers is located in the hollow portion (figure 1a, see the lower, right element 7 in throttle body 5 between motor 1, gearbox 6 and throttle valve 2).

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to use a spacer in the hollow portion of the throttle body as taught by Shimada on the intake device of Schmidt because it would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using a symmetric bolting patter would be a known improvement to one of ordinary skill in the art since it would allow for uniform pressure to be applied around the throttle valve in order to prevent leaks in the connections to the intake manifold and intake duct.

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747         


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747